Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 6/2/2021 that has been entered and made of record. 
Priority
2.	The instant application has no foreign priority.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/2/2021 and 7/28/2022 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
		Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-21of allowed application 16/392,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on application 15/432,358, 16/392,829 and 16/885,151 filed on 2/14/2017, 4/24/2019 and 5/27/2020. 

	Note: The bold letters indicates different subject matter in instant application.

Instant Application 17/337,182
Allowed application 16/392,829
 1. A method, comprising: receiving, from a client device, an audio signal encoding one or more utterances for which the client device determined that at least a portion of the one or more utterances satisfies a first threshold of being at least a portion of a key phrase; determining whether the one or more utterances satisfy a second threshold of being at least a portion of the key phrase, the second threshold more restrictive than the first threshold; and sending, to the client device, data when it is determined that the one or more utterances do not satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 






 2. The method of claim 1, wherein determining whether the one or more utterances satisfy the second threshold of being the key phrase includes determining, using a language model, whether the one or more utterances satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. The method of claim 1, wherein determining whether the one or more utterances satisfy the second threshold of being the key phrase includes determining, using an acoustic model, whether the one or more utterances satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. The method of claim 2, further comprising customizing the language model for the key phrase prior to the determining, using the language model, whether the one or more utterances satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 


 5. The method of claim 4, further comprising receiving text identifying the key phrase, the customizing the language model for the key phrase including customizing the language model for the key phrase using the text identifying the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. The method of claim 4, further comprising receiving an identifier, and 26determining, using the identifier, key phrase data for the key phrase, wherein the customizing the language model for the key phrase includes customizing the language model for the key phrase using the key phrase data.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. The method of claim 2, wherein the determining, using the language model, whether the one or more utterances satisfy the second threshold of being the key phrase includes determining, using the language model and an acoustic model, whether the one or more utterances satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. The method of claim 7, wherein the determining, using the language model and the acoustic model, whether the one or more utterances satisfy the second threshold of being the key phrase includes providing data for the one or more utterances to the language model to cause the language model generate a first output; providing data for the one or more utterances to the acoustic model to cause the acoustic model to generate a second output; combining the first output and the second output to generate a combined output; and determining, using the combined output, whether the one or more utterances satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 














 9. The method of claim 2, further comprising selecting the language model for a default key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 



 10. The method of claim 9, further comprising determining whether to use the default key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 


 11. A non-transitory computer storage medium encoded with instructions that, when executed by a computer, cause the computer to perform operations comprising: receiving, from a client device, an audio signal encoding one or more utterances for which the client device determined that at least a portion of the one or more utterances satisfies a first threshold of being at least a portion of a key phrase; determining whether the one or more utterances satisfy a second threshold of being at least a portion of the key phrase, the second threshold more restrictive than the first threshold; and 27sending, to the client device, data when it is determined that the one or more utterances do not satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. The non-transitory computer storage medium of claim 11, wherein determining whether the one or more utterances satisfy the second threshold of being the key phrase includes determining, using a language model, whether the one or more utterances satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. The non-transitory computer storage medium of claim 11, wherein determining whether the one or more utterances satisfy the second threshold of being the key phrase includes determining, using an acoustic model, whether the one or more utterances satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. The non-transitory computer storage medium of claim 12, further comprising customizing the language model for the key phrase prior to the determining, using the language model, whether the one or more utterances satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. The non-transitory computer storage medium of claim 14, further comprising receiving text identifying the key phrase, the customizing the language model for the key phrase including customizing the language model for the key phrase using the text identifying the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. The non-transitory computer storage medium of claim 14, further comprising receiving an identifier, and determining, using the identifier, key phrase data for the key phrase, wherein the customizing the language model for the key phrase includes customizing the language model for the key phrase using the key phrase data.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. The non-transitory computer storage medium of claim 12, wherein the determining, using the language model, whether the one or more utterances satisfy the second threshold of being the key phrase includes determining, using the language model and an acoustic model, whether the one or more utterances satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. The non-transitory computer storage medium of claim 17, wherein the determining, using the language model and the acoustic model, whether the one or more utterances satisfy the second threshold of being the key phrase includes providing data for the one or more utterances to the language model to cause the language model generate a first output; providing data for the one or more utterances to the acoustic model to cause the acoustic model to generate a second output; combining the first output and the second output to generate a combined output; and determining, using the combined output, whether the one or more utterances satisfy the second threshold of being the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. The non-transitory computer storage medium of claim 12, further comprising selecting the language model for a default key phrase.  
 


 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. An apparatus, comprising: processing circuitry configured to receive, from a client device, an audio signal encoding one or more utterances for which the client device determined that at least a portion of the one or more utterances threshold of being at least a portion of a key phrase, determine whether the one or more utterances satisfy a second threshold of being at least a portion of the key phrase, the second threshold more restrictive than the first threshold, and send, to the client device, data when it is determined that the one or more utterances do not satisfy the second threshold of being the key phrase.

2. (New) A computer-implemented method comprising: receiving an audio signal encoding one or more utterances including a first utterance; determining whether at least a portion of the first utterance satisfies a first threshold of being at least a portion of a key phrase; in response to determining that at least the portion of the first utterance satisfies the first threshold of being at least a portion of a key phrase, sending the audio signal to a server system that determines whether the first utterance satisfies a second threshold of being the key phrase, the second threshold being more restrictive than the first threshold; and receiving, from the server system, data that indicates that the server system determined that the first utterance does not satisfy the second threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. (New) The method of claim 2, wherein sending the audio signal includes sending an indication of the key phrase from among multiple different key phrases.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 







 4. (New) The method of claim 3, wherein sending an indication of the key phrase from among multiple different key phrases comprises sending a textual representation of the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. (New) The method of claim 2, wherein the first threshold corresponds to a likelihood of the first utterance being at least a portion of the key phrase that is greater than a likelihood ofFiled: April 24, 2019 Page: 3of7the first utterance being at least a portion of the key phrase that corresponds to the second threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. (New) The method of claim 2, wherein the data that indicates that the server system determined that the first utterance does not satisfy the second threshold comprises data that indicates that the server system determined that the first utterances does not likely include the key phrase.  
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. (New) The method of claim 2, wherein determining whether at least a portion of the first utterance satisfies a first threshold of being at least a portion of a key phrase causes the client device to wake up.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. (New) The method of claim 2, wherein determining whether at least a portion of the first utterance satisfies a first threshold of being at least a portion of a key phrase comprises: for each of a set of multiple different key phrases, determining whether the at least the portion of the first utterance satisfies a first threshold of being at least a portion of the key phrase of the set of multiple different key phrases.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. (New) A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving an audio signal encoding one or more utterances including a first utterance; determining whether at least a portion of the first utterance satisfies a first threshold of being at least a portion of a key phrase; in response to determining that at least the portion of the first utterance satisfies the first threshold of being at least a portion of a key phrase, sending the audio signal to a server system that determines whether the first utterance satisfies a second threshold of being the key phrase, the second threshold being more restrictive than the first threshold; andApplication No. : 16/392,829 Filed: April 24, 2019 Page: 4of 7receiving, from the server system, data that indicates that the server system determined that the first utterance does not satisfy the second threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. (New) The system of claim 9, wherein sending the audio signal includes sending an indication of the key phrase from among multiple different key phrases.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. (New) The system of claim 10, wherein sending an indication of the key phrase from among multiple different key phrases comprises sending a textual representation of the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. (New) The system of claim 9, wherein the first threshold corresponds to a likelihood of the first utterance being at least a portion of the key phrase that is greater than a likelihood of the first utterance being at least a portion of the key phrase that corresponds to the second threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. (New) The system of claim 9, wherein the data that indicates that the server system determined that the first utterance does not satisfy the second threshold comprises data that indicates that the server system determined that the first utterances does not likely include the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. (New) The system of claim 9, wherein determining whether at least a portion of the first utterance satisfies a first threshold of being at least a portion of a key phrase causes the client device to wake up.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. (New) The system of claim 9, wherein determining whether at least a portion of the first utterance satisfies a first threshold of being at least a portion of a key phrase comprises: for each of a set of multiple different key phrases, determining whether the at least the portion of the first utterance satisfies a first threshold of being at least a portion of the key phrase of the set of multiple different key phrases.  
 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. (New) A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: receiving an audio signal encoding one or more utterances including a first utterance; determining whether at least a portion of the first utterance satisfies a first threshold of being at least a portion of a key phrase; in response to determining that at least the portion of the first utterance satisfies the first threshold of being at least a portion of a key phrase, sending the audio signal to a server system that determines whether the first utterance satisfies a second threshold of being the key phrase, the second threshold being more restrictive than the first threshold; and receiving, from the server system, data that indicates that the server system determined that the first utterance does not satisfy the second threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. (New) The medium of claim 16, wherein sending the audio signal includes sending an indication of the key phrase from among multiple different key phrases.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. (New) The medium of claim 17, wherein sending an indication of the key phrase from among multiple different key phrases comprises sending a textual representation of the key phrase.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. (New) The medium of claim 16, wherein the first threshold corresponds to a likelihood of the first utterance being at least a portion of the key phrase that is greater than a likelihood of the first utterance being at least a portion of the key phrase that corresponds to the second threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 















 20. (New) The medium of claim 16, wherein the data that indicates that the server system determined that the first utterance does not satisfy the second threshold comprises data that indicates that the server system determined that the first utterances does not likely include the key phrase.
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 21. (New) The medium of claim 16, wherein determining whether at least a portion of the first utterance satisfies a first threshold of being at least a portion of a key phrase causes the client device to wake up.



6.	Claims 1, 11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 9 and 16 of allowed application 16/392,829. Claim21 of   application does not have limitation “a key phrase, sending the audio signal to a server system that determines whether the first utterance satisfies a second threshold of being”.
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have a phrase of the utterances for the first and second threshold to teach this using applications Ju Yun-Cheng (US2012/0166196), in view of Mori Koulchirou (US2013/0080175) in view of Gruenstein Alexander (US2015/0340032)  
7.	 Similarly, dependent claims are rejected on the non-statutory double patenting based on the independent claims.
Allowable Subject Matter

8.	Claims 1-20 are allowable once applicant files the terminal disclaimers for the instant application.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677